Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered July 16, 1984, convicting him of burglary in the second degree and robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]), bearing in mind that issues of credibility are primarily for the jury (see, People v Shapiro, 117 AD2d 688). Lawrence, J. P., Eiber, Sullivan and Harwood, JJ., concur.